internal_revenue_service number release date index number ----------------------------------- ------------------ ----------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc psi b03 plr-135434-18 date date legend ------------------ ------------------------- ----------------------------------------------------------------- ------------------------- -------------- ---------------------- ---------------------- ------------------- ---------------- x trust state date date years n dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x is a state corporation that elected to be treated as an s_corporation effective as of date on date trust acquired shares of x x represents that trust has at all times since date satisfied the requirements of an electing_small_business_trust esbt except that the trustees of trust did not make a plr-135434-18 timely esbt election under sec_1361 accordingly trust was not an eligible s_corporation shareholder as of date thereby causing x’s s_corporation_election to terminate on date x represents that x and its shareholders have treated x as an s_corporation at all relevant times and that trust has received a k-1 from x for years but that trust did not file its returns consistent with being an esbt x represents that the termination of its s_corporation_election was inadvertent and not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1362 an esbt may be an s_corporation shareholder sec_1361 provides that an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an esbt does not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made plr-135434-18 and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 provides in part that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder of such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination the corporation will be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides in relevant part that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the terminating event or circumstance took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event or circumstance tends to establish that the termination was inadvertent sec_1_1362-4 provides in part that the commissioner may require any adjustments that are appropriate in general the adjustments should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner plr-135434-18 conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election terminated on date due to the trustees’ failure to make an esbt election for trust we also conclude that the termination was inadvertent within the meaning of sec_1362 we further hold that pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date provided x’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1362 this letter_ruling is subject_to the following conditions no later than days from the date of this letter an election to treat trust as an esbt effective date must be made with the appropriate service_center and x and each of its shareholders must file any original and amended returns for all open taxable years consistent with the relief granted in this letter a copy of this letter should be attached to the esbt election if these conditions are not met then this ruling is null and void furthermore as an adjustment under sec_1362 no later than days from the date of this letter a payment of dollar_figuren and a copy of this letter_ruling must be sent to the following address internal_revenue_service kansas city service_center w pershing road kansas city mo stop manual deposit if x or its shareholders fail to treat themselves as described above or if these conditions are not met this ruling is null and void furthermore if these conditions are not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent plr-135434-18 pursuant to a power_of_attorney on file copies of this letter are being sent to x’s authorized representative sincerely caroline e hay assistant to the branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
